     Case 3:21-cr-01218-JLS Document 27 Filed 05/04/21 PageID.24 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,             Case No.: 21-CR-01218-JLS
11
                 Plaintiff,
12         v.                               ORDER AND JUDGMENT GRANTING
13                                          THE UNITED STATES’ MOTION TO
                                            DISMISS WITHOUT PREJUDICE
      CHRISTIAN DE JESUS MONTES,
14
                 Defendant.
15
16
17        The United States’ Motion to Dismiss the Information (ECF No. 26) is hereby
18 GRANTED. The Information is DISMISSED without prejudice.
19        IT IS SO ORDERED.
20
     Dated: May 4, 2021
21
22
23
24
25
26
27
28
